Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. 


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7, 12, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites the limitation " the buffers accessible to the destination device " (Line(s) 2 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the buffers accessible to the destination device " as " a plurality of buffers accessible to the destination device ". Appropriate correction/clarification is required.
Claim(s) 15 contain(s) same deficiencies as claim 7 and are rejected for the same reason.
	
Claim 12 recites the limitation " and the message comprises the at least one namespace of the data on the source device, the at least one start logical address of the data on the source device, and the length of the data. " (Line(s) 5-7 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " and the message comprises the at least one namespace of the data on the source device, the at least one start logical address of the data on the source device, and the length of the data. " as " and the message comprises an at least one namespace of the data on the source device, an at least one start logical address of the data on the source device, and a length of the data. ". Appropriate correction/clarification is required.
Claim(s) 13 directly depend from claims 12 and are rejected for the aforementioned reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Velayuthaperumal (U.S. Publication Number 2019/0065382) in view of McCarthy (U.S. Patent Number 6,757,762).


Referring to claims 1, 9 and 10, taking claim 9 as exemplary, Velayuthaperumal teaches “9. A destination device, comprising: buffers;” Velayuthaperumal Figure 8 element 240, [0068] discloses cache comparable to buffer in applicant’s claim 
 
“a non-volatile storage;” Velayuthaperumal Figure 8 element 242, [0068] discloses non-volatile storage memory “and a controller configured to:” Velayuthaperumal Figure element 234, [0068] discloses controller “receive a copy request from a host;” Velayuthaperumal Figure 3, Figure 7, [0011], [0041], [0046], [0057], [0058] discloses host issuing commands to elements of array via array controller. The host can issue copy commands, peer-to-peer data transfers can be carried out between a plurality of storage devices as part of a copy operation and any in a plurality of storage devices can be configured as an initiator device (i.e. source initiated copy back or destination initiated copy back). In a destination initiated copy back operation the copy back  command is issued to the destination storage device “send a read request to the source device;” Velayuthaperumal [0053], [0058], (see also [0088]) discloses that a copy command is treated as a read command when using peer-to-peer communication. When a copy command is issued to a destination storage, the destination storage device issues a second copy command (i.e. read command) to the source storage device in order to prompt the source storage device to commence transfer of requested data from the source to the destination storage device “perform transfer with a source device to transfer data from buffers of a source device to the buffers of the destination device; and write the data to the non-volatile storage.” Velayuthaperumal Figure 8, [0058], [0065], [0066], [0068], [0069], [0070] discloses a destination initiated copy back operation where flow of data transfer is from source NVM to read buffer, to source front end, to destination front end, to destination write cache, to destination NVM.
Velayuthaperumal does not explicitly teach “poll a status of the source device indicating data ready to transfer or completion of the read request;”
However, McCarthy teaches “poll a status of the source device indicating data ready to transfer or completion of the read request;” McCarthy figure 2, col 2 ln 40-45, col 3 ln 4-9 discloses a poll mode where each controller associated to a buffer polls status information to check when another controller’s buffer has been filled with data
Velayuthaperumal and McCarthy are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by McCarthy, that using diagnostic indicators improves performance by providing the ability to diagnose common communication status/errors such as overrun, underrun or not ready to receive  (McCarthy col 3 ln 33-38 ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McCarthy’s use of diagnostic indicators in the system of Velayuthaperumal to improve performance by providing the ability to diagnose common communication status/errors such as overrun, underrun or not ready to receive.
As per the non-exemplary claims 1 and 10, these claims have similar limitations and are rejected based on the reasons given above.

Regarding claim 2, The combination of Velayuthaperumal and McCarthy teaches “2. The method of claim 1, wherein the copy request defines one or more of: 
at least one namespace of the data on the source device; at least one start logical address of the data on the source device; a length of the data; at least one namespace of the data on the destination device; and at least one start logical address of the data on the destination device.” Velayuthaperumal [0027], [0048] discloses copy command identifies address in destination device, data set to be copied, data set range of logical addresses, device destination ID, NVMe namespace.    


Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Velayuthaperumal (U.S. Publication Number 2019/0065382) in view of McCarthy (U.S. Patent Number 6,757,762) and further view of in view of Renahy (U.S. Publication Number 2008/0147923).

As per claim 3 , the combination of Velayuthaperumal and McCarthy teaches all the limitations of claim 2  from which claim 3  depends.
Additionally, the combination of Velayuthaperumal and McCarthy teaches “wherein the source device fills the buffers with chunks of data, and one or more of the chunks of data are transferred simultaneously.” Velayuthaperumal [0089] discloses multiple source devices can operate concurrently to transfer data to a destination device    
The combination of Velayuthaperumal and McCarthy does not explicitly teach “further comprising communicating by the destination device with the source device to set up filling of the buffers of the source device,”
However, Renahy teaches “further comprising communicating by the destination device with the source device to set up filling of the buffers of the source device,” Renahy [0005], [0021], [0028], [0039]-[0045], [0064], [0068], (see also [0036]) discloses source interface logic which contains transmit buffers that store data to be transmitted to a target device. Further, transmit logic communicates control and status information related to coordinating filling of transmit buffers and associated transmission of messages across communication channel with the target device 
Velayuthaperumal, McCarthy and Renahy are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Renahy, that using a supplemental pointer improves performance by facilitating updates to the transmit status and providing a mechanism to track filling of buffers (Renahy [0062], [0064]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Renahy’s use of a supplemental pointer in the system of Velayuthaperumal and McCarthy to improve performance by facilitating updates to the transmit status and providing a mechanism to track filling of buffers


Claim(s) 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Velayuthaperumal (U.S. Publication Number 2019/0065382) in view of McCarthy (U.S. Patent Number 6,757,762) in view of Renahy (U.S. Publication Number 2008/0147923) and further view of  VIKRAM SINGH (U.S. Publication Number 2022/0035530).

Referring to claims 4, the combination of Velayuthaperumal, McCarthy and Renahy teaches all the limitations of claim 3 from which claim 4 depends.
the combination of Velayuthaperumal, McCarthy and Renahy does not explicitly teach “sending, by the destination device, a message to the source device; and the message comprises the at least one namespace of the data on the source device, the at least one start logical address of the data on the source device, and the length of the data.”
However, VIKRAM SINGH teaches “sending, by the destination device, a message to the source device; and the message comprises the at least one namespace of the data on the source device, the at least one start logical address of the data on the source device, and the length of the data.” VIKRAM SINGH Figure 3, Figure 6A, 6B,  [0034], [0036], [0056], [0059], [0061], [0072], [0073], (also see [0004], [0005], [0032], [0033], [0037])  discloses internally generated commands from decomposing copy commands and where internal commands include particular (decomposed) command OPCodes (i.e. read, write, etc..), namespace ID, buffer address, source LBA range, destination LBA range and other command parameters  
Velayuthaperumal, McCarthy, Renahy and VIKRAM SINGH are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by VIKRAM SINGH, that using internally generated commands to access storage devices improves performance by allowing storage devices to process commands from either legacy or new/expanded communication protocols without requiring a redesign and by allowing to process requests faster and with less overhead (VIKRAM SINGH [0003], [0032], [0039]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate VIKRAM SINGH’s use of internally generated commands to access storage devices in the system of Velayuthaperumal, McCarthy and Renahy to improve performance by allowing storage devices to process commands from either legacy or new/expanded communication protocols without requiring a redesign and by allowing to process requests faster and with less overhead

Regarding claim 5, the combination of Velayuthaperumal, McCarthy, Renahy and VIKRAM SINGH teaches “5. The method of claim 4, wherein the copy request further defines an address of a reserved area of a buffer of the destination device; and sending the message to the source device comprises writing the message to the reserved area of the buffer of the destination device using the address of the reserved area.” VIKRAM SINGH [0046] discloses internal Controller Memory Buffer (CMB) which contains internal commands directed to one or more namespaces of the storage device and where the CMB of internal commands is unexposed to the host (i.e., buffer area with reserved contents). Additionally, [0040] discloses other contents of CMB which are exposed and not reserved. 
The same motivation that was utilized for combining Velayuthaperumal, McCarthy, Renahy and VIKRAM SINGH as set forth in claim 4 is equally applicable to claim 5.


Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Velayuthaperumal (U.S. Publication Number 2019/0065382) in view of McCarthy (U.S. Patent Number 6,757,762) in further view of Brandt (U.S. Publication Number 2022/0035738).

Referring to claims 7, the combination of Velayuthaperumal and McCarthy teaches all the limitations of claim 1  from which claim 7 depends.
Additionally, the combination of Velayuthaperumal and McCarthy teaches “and the destination device comprises the non-volatile storage and a controller operatively coupled to the non-volatile storage.” Velayuthaperumal Figure 8 element 242, 234, 236, [0068] discloses controller operatively coupled to non-volatile storage memory
The combination of Velayuthaperumal and McCarthy teaches that the write cache at the destination device may be Non-Volatile memory but does not explicitly teach which type of Non-Volatile memory “wherein the buffers accessible to the destination device are Controller Memory Buffer (CMB) or Persistent Memory Region (PMR) buffers”
However, Brandt teaches “wherein the buffers accessible to the destination device are Controller Memory Buffer (CMB) or Persistent Memory Region (PMR) buffers;” Brandt [0015], [0056], [0057] discloses buffer memory spaces which can be implemented as PMR (such as NVMe PMR) when the buffer memory spaces used comprise Non-Volatile memory devices
Velayuthaperumal, McCarthy and Brandt are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Brandt, that an adjustable buffer memory space improves performance by allowing to add a data queue to a system and having the ability to adjust the depth based on a use case or application (Brandt [0015], [0019]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brandt’s adjustable buffer memory space in the system of Velayuthaperumal and McCarthy to improve performance by allowing to add a data queue to a system and having the ability to adjust the depth based on a use case or application

 
Claim(s) 11, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Velayuthaperumal (U.S. Publication Number 2019/0065382) in view of Renahy (U.S. Publication Number 2008/0147923).

Referring to claims 11, 19 and 20, taking claim 19 as exemplary, Velayuthaperumal teaches “19. A source device, comprising: buffers;” Velayuthaperumal Figure 8 element 226, [0065] discloses buffer “a non-volatile storage storing data;” Velayuthaperumal Figure 8 element 228, [0065] discloses non-volatile storage memory “and a controller configured to:” Velayuthaperumal Figure element 218, [0065] discloses controller “and perform transfer with the destination device to transfer the data from the buffers of the source device to buffers of the destination device.” Velayuthaperumal Figure 8, [0058], [0065], [0066], [0068], [0069], [0070] discloses data transfer operations where the data transfer is from source read buffer to destination write cache.
Velayuthaperumal Does not explicitly teach “communicate with the destination device to set up filling of the buffers of the source device;”
However, Renahy teaches “communicate with the destination device to set up filling of the buffers of the source device;” Renahy [0005], [0021], [0028], [0039]-[0045], [0064], [0068], (see also [0036]) discloses source interface logic which contains transmit buffers that store data to be transmitted to a target device. Further, transmit logic communicates control and status information related to coordinating filling of transmit buffers and associated transmission of messages across communication channel with the target device
Velayuthaperumal and Renahy are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Renahy, that using a supplemental pointer improves performance by facilitating updates to the transmit status and providing a mechanism to track filling of buffers (Renahy [0062], [0064]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Renahy’s use of a supplemental pointer in the system of Velayuthaperumal to improve performance by facilitating updates to the transmit status and providing a mechanism to track filling of buffers
As per the non-exemplary claims 11 and 20, these claims have similar limitations and are rejected based on the reasons given above.

Regarding claim 17, the combination of Velayuthaperumal and Renahy teaches “17. The method of claim 11, further comprising reading, by the source device, each chunk of the data from a non-volatile storage of the source device into one of the buffers of the source device.” Velayuthaperumal Figure 8 elements 228, 226, [0058], [0065], [0066], [0068], [0069], [0070] discloses copy back operation where flow of data transfer is from source NVM to read buffer, to source front end, to destination front end, to destination write cache, to destination NVM.  

Regarding claim 18, the combination of Velayuthaperumal and Renahy teaches “18. The method of claim 17, wherein the buffers of the source device comprise buffers accessible to the destination device; or the buffers of the source device comprise read buffers inaccessible to the destination device.” Velayuthaperumal Figure 8 elements 228, 226, [0058], [0065], [0066], [0068], [0069], [0070] discloses copy back operation where flow of data transfer is from source NVM to read buffer, to source front end, to destination front end, to destination write cache, to destination NVM, in other words, contents of read buffer are accessible to the destination device.


Claim(s) 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Velayuthaperumal (U.S. Publication Number 2019/0065382) in view of Renahy (U.S. Publication Number 2008/0147923) and further view of VIKRAM SINGH (U.S. Publication Number 2022/0035530).

Referring to claims 12, the combination of Velayuthaperumal and Renahy teaches all the limitations of claim 11  from which claim 12 depends.
Additionally, the combination of Velayuthaperumal and Renahy teaches “wherein communicating with the destination device to set up filling of the buffers of the source device comprises receiving, by the source device, a message from the destination device;” Renahy [0005], [0021], [0028], [0039]-[0045], [0064], [0068], (see also [0036]) discloses source interface logic which contains transmit buffers that store data to be transmitted to a target device. Further, transmit logic communicates control and status information related to coordinating filling of transmit buffers and associated transmission of messages across communication channel with the target device
the combination of Velayuthaperumal and Renahy does not explicitly teach “and the message comprises the at least one namespace of the data on the source device, the at least one start logical address of the data on the source device, and the length of the data.”
However, VIKRAM SINGH teaches “and the message comprises the at least one namespace of the data on the source device, the at least one start logical address of the data on the source device, and the length of the data.” VIKRAM SINGH Figure 3, Figure 6A, 6B,  [0034], [0036], [0056], [0059], [0061], [0072], [0073], (also see [0004], [0005], [0032], [0033], [0037])  discloses internally generated commands from decomposing copy commands and where internal commands include particular (decomposed) command OPCodes ( i.e. read, write, etc..), namespace ID, buffer address, source LBA range, destination LBA range and other command parameters
Velayuthaperumal, Renahy and VIKRAM SINGH are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by VIKRAM SINGH, that using internally generated commands to access storage devices improves performance by allowing storage devices to process commands from either legacy or new/expanded communication protocols without requiring a redesign and by allowing to process requests faster and with less overhead (VIKRAM SINGH [0003], [0032], [0039]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate VIKRAM SINGH’s use of internally generated commands to access storage devices in the system of Velayuthaperumal and Renahy to improve performance by allowing storage devices to process commands from either legacy or new/expanded communication protocols without requiring a redesign and by allowing to process requests faster and with less overhead

Regarding claim 13, the combination of Velayuthaperumal, Renahy and VIKRAM SINGH teaches “13. The method of claim 12, wherein the message is written by the destination device to a reserved area of a buffer of the destination device using an address of the reserved area.” VIKRAM SINGH [0046] discloses internal Controller Memory Buffer (CMB) which contains internal commands being unexposed to the host (i.e., buffer area with reserved contents). Additionally, [0040] discloses other contents of CMB which are exposed and not reserved. 




Allowable Subject Matter

Claim(s) 6, 8, 14, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the respective limitations of claims  6, 8, 14, 16 "performing the transfer with the source device to transfer the data from the buffers of the source device to the buffers of the destination device comprises performing, by the destination device, a read operation to read a chunk of the data in each of the buffers accessible to the destination device into a corresponding one of the write buffers inaccessible to the source device.”
“receiving, by the destination device, a chunk of the data in each of the buffers accessible to the source device from a corresponding one of the read buffers inaccessible to the destination device via a write operation performed by the source device.”
“performing the transfer with the source device to transfer the data from the buffers of the source device to the buffers of the destination device comprises transferring a chunk of the data in each of the buffers accessible to the destination device to a corresponding one of the write buffers inaccessible to the source device via a read operation performed by the destination device.”
“performing the transfer with the source device to transfer the data from the buffers of the source device to the buffers of the destination device comprises performing, by the source device, a write operation to write a chunk of the data in each of the read buffers inaccessible to the destination device to a corresponding one of the buffers accessible to the source device.”





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20090219828 A1 METHOD AND SYSTEM FOR MANAGING DATA TRANSFER, Sharma.

US 20080008202 A1 ROUTER WITH ROUTING PROCESSORS AND METHODS FOR VIRTUALIZATION, Terrell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        07/14/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132